Citation Nr: 1001531	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran's wife



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  

In June 2009, the Veteran's wife presented testimony on the 
Veteran's behalf at a hearing at the Phoenix RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
hearing is in the Veteran's claims folder.

The record reflects that the Veteran submitted additional 
evidence that has not been reviewed by the RO.  By a June 
2009 statement, his accredited representative related that he 
was waiving the right to have this additional evidence 
reviewed by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.

In his March 2008 substantive appeal, the Veteran indicated 
that he was only appealing the issues of his left and right 
ankles.  However, in the subsequent December 2007 and May 
2009 supplemental statements of the case (SSOCs), the issue 
of migraine headaches was also listed as on appeal.  Further, 
during the June 2009 hearing, it was agreed that all three 
issues were on appeal.  The Board finds that the principle in 
Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) applies in this 
case; that is, if VA treats an appeal as if it is timely 
filed, a veteran is entitled to expect that VA means what it 
says.  Consequently, the issue of entitlement to service 
connection for migraine headaches is before the Board for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Entitlement to service connection for migraine headaches.

The Veteran contends that his headaches are related to a head 
injury he sustained during service.  The service treatment 
records reflected that in March 1978, the Veteran fell while 
running and incurred a two inch laceration on the frontal 
area of his head.  His neurological examination was within 
normal limits.  The assessment was post head trauma syndrome.  
On his July 1980 separation report of medical history, the 
Veteran indicated that he had frequent severe headaches and a 
head injury.  

During a Decision Review Officer (DRO) conference, the 
Veteran indicated that the onset of his headaches was in 1986 
or 1987.  The Veteran was noted to have migraine headaches in 
a March 2007 VA treatment entry.  

After considering the forgoing, the Board concludes that 
because the Veteran was noted to have sustained a head injury 
during service, indicated he had frequent severe headaches on 
his separation report of medical history, and has a current 
diagnosis of headaches, a remand is necessary to afford him a 
VA examination and opinion.  38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

The Veteran claims that he has left and right ankle 
disabilities that are related to his service.  The service 
treatment records showed that in November 1979, the Veteran 
injured his right ankle.  The impression was severe sprain 
and questionable ligament tear.  Upon further evaluation, 
there was no evidence of a ligament tear, but the assessment 
was second degree ankle sprain.  He was placed on a medical 
hold.  In December 1979, the Veteran's right ankle was noted 
to be well healed and his cast and crutches were 
discontinued.  Later that month, he was returned to full 
duty.  In February 1980, he again complained of a right ankle 
sprain.  The assessment was slight sprain right ankle.  Also 
in February 1980, the Veteran stepped into a pothole while 
running and twisted his left ankle.  The assessment was 
second degree sprain talo calcaneous ligament.  A later 
assessment that same month was slight sprain of the left 
ankle.  

The Veteran contends that after service during his work as a 
truck driver, his ankles bothered him.  Additionally, during 
his DRO conference the Veteran stated that he injured his 
left ankle in a skydiving accident in 1989 that required 
surgery.  December 2005 private treatment records from C.M.C. 
reflected that the Veteran injured his left ankle after 
falling out of a truck in a work related accident.  The 
diagnosis was ankle sprain.  An x-ray showed an old avulsion 
injury along the inferior margin of the medial malleolus.  
Thereafter, as reflected in a June 2008 private record from 
A.F.A.C., the Veteran had another left ankle injury while at 
work in March 2007.  In the discussion of the relationship 
between this injury and the Veteran's worker's compensation 
claim, it was mentioned that the Veteran had injuries to his 
ankles while in service and also in 2005.  It was noted that 
any chronic tendoninosis or arthritic changes would be 
related to preexisting conditions.  

After considering the forgoing, it appears the Veteran 
injured his left and right ankles during service and they 
continued to bother him while driving a truck after service.  
It also appears that the Veteran had three post-service 
injuries to his left ankle.  Nevertheless, the June 2008 
record from A.F.A.C. appears to relate any current findings 
of chronic tendoninosis or arthritic changes in the left 
ankle to his in-service left ankle injuries.  Accordingly, as 
there is evidence that the Veteran had injuries to his ankles 
during service, had problems with his ankles after service, 
and currently has ankle problems, a remand is necessary for a 
VA examination and opinion.  38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the Veteran mentioned in a 
June 2009 statement that his worker's compensation claim 
pertaining to his left ankle was settled out of court.  
Further, in the June 2008 record from A.F.A.C., the examining 
physician mentioned reviewing records from Dr. S.G.  Dr. S.G. 
had an initial evaluation with the Veteran in April 2008 
concerning his worker's compensation claim.  This record was 
summarized in the June 2008 record.  In particular, it was 
noted that the Veteran was given an assessment of chronic 
ankle instability, teritional peroneal tendon tear, and 
chronic Achilles tendonitis.  The Board observes that the 
full report and associated medical records from Dr. S.G. 
would be beneficial in obtaining a complete picture of the 
Veteran's left ankle injury.  On remand, a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, should be sent to the Veteran 
in order for these records to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary release, 
the RO/AMC should obtain any records 
pertaining to the Veteran's worker's 
compensation claim for his left ankle as 
well as any records from Dr. S.G., 
including the initial April 2008 
evaluation.  (The Board is using initials 
to protect the identity of the Veteran but 
in any correspondence, Dr. S.G.'s name 
should be spelled out in full to aid the 
Veteran in identifying any associated 
records.)  

2.  After obtaining any additional 
records, schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for migraine headaches.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for 
migraine headaches.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current headaches are 
causally or etiologically related to his 
symptomatology in military service (August 
1977 to August 1980) as opposed to its 
being more likely due to some other factor 
or factors.  The Board is particularly 
interested in ascertaining the 
relationship, if any, between the march 
1978 head injury and his current headaches.   

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for left and right 
ankle disabilities.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claims for left 
and right ankle disabilities.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current left and right ankle 
disability is causally or etiologically 
related to his symptomatology in military 
service (August 1977 to August 1980) as 
opposed to its being more likely due to 
some other factor or factors.  The Board is 
particularly interested in ascertaining the 
relationship, if any, between the Veteran's 
in-service left and right ankle injuries 
and his current ankle disorders.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


